Name: Commission Regulation (EC) No 265/2002 of 13 February 2002 amending Regulation (EEC) No 2742/90 laying down detailed rules for the application of Council Regulation (EEC) No 2204/90
 Type: Regulation
 Subject Matter: processed agricultural produce;  prices;  economic policy
 Date Published: nan

 Avis juridique important|32002R0265Commission Regulation (EC) No 265/2002 of 13 February 2002 amending Regulation (EEC) No 2742/90 laying down detailed rules for the application of Council Regulation (EEC) No 2204/90 Official Journal L 043 , 14/02/2002 P. 0013 - 0013Commission Regulation (EC) No 265/2002of 13 February 2002amending Regulation (EEC) No 2742/90 laying down detailed rules for the application of Council Regulation (EEC) No 2204/90THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2204/90 of 24 July 1990 laying down additional general rules on the common organization of the market in milk and milk products as regards cheese(1), as amended by Regulation (EC) No 2583/2001(2), and in particular Article 5 thereof,Whereas:(1) Article 3(3) of Regulation (EEC) No 2204/90 provides for a penalty in cases where caseins and/or caseinates are used without authorisation in the manufacture of cheese. The Community penalty is equal to 110 % of the difference between the value of the skimmed milk needed to make 100 kg of caseins and/or caseinates resulting from the market price for skimmed-milk powder on the one hand and for caseins and caseinates on the other.(2) Article 4(1) of Commission Regulation (EEC) No 2742/90(3), as last amended by Regulation (EC) No 78/96(4), fixes the sum due for the quantities of casein and/or caseinates used without authorisation in the manufacture of cheese at EUR 183 per 100 kg, having regard to the prices for caseins and caseinates recorded on the markets in the second half of 1995. That sum should be reduced in view of the market price of skimmed-milk powder and the market price of caseins and caseinates recorded in the last quarter of 2001.(3) The prices recorded on the markets in the last quarter of 2001 are EUR 206,96 per 100 kg for skimmed-milk powder and EUR 562,00 per 100 kg for caseins and caseinates.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Article 4(1) of Regulation (EEC) No 2742/90 is replaced by the following: "1. The sum due in accordance with Article 3(3) of Regulation (EEC) No 2204/90 shall be EUR 65,00 per 100 kg of caseins and/or caseinates, having regard to the price of skimmed-milk powder and the price of caseins and caseinates recorded on the market in the last quarter of 2001."Article 2This Regulation shall enter into force on the fifth day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 February 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 201, 31.7.1990, p. 7.(2) OJ L 345, 29.12.2001, p. 6.(3) OJ L 264, 27.9.1990, p. 20.(4) OJ L 15, 20.1.1996, p. 15.